Citation Nr: 0006033	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  96-04 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether injuries sustained in an automobile accident on 
March 7, 1948, were incurred in the line of duty.  

2.  Entitlement to service connection for a nervous disorder.  

3.  Entitlement to service connection for tinea versicolor.  

4.  Entitlement to service connection for a bilateral leg 
disability.  

5.  Entitlement to service connection for a skin disorder 
secondary to in-service exposure to Agent Orange.  

6.  Entitlement to service connection for a sinus disorder.  

7.  Entitlement to service connection for arthritis of 
multiple joints.  

8.  Evaluation of bilateral hearing loss, rated as 
noncompensably disabling from August 8, 1994.  

9.  Entitlement to an increased disability rating for 
lumbosacral strain with numbness and tingling of the legs, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 16, 
1945, to February 1, 1949, from February 8, 1949, to November 
3, 1952, and from December 2, 1952, to November 8, 1968.  

This appeal arises from an April 1995 rating action of the 
Huntington, West Virginia, regional office (RO).  In that 
decision, the RO, in part, denied service connection for a 
nervous disorder, tinea versicolor, a bilateral leg 
disability, a skin disorder secondary to in-service exposure 
to Agent Orange, a sinus disorder, and arthritis of multiple 
joints.  Service connection for bilateral hearing loss was 
denied and a noncompensable evaluation assigned effective 
from August 8, 1994.  An increased disability rating of 
20 percent for service-connected lumbosacral strain with 
numbness and tingling of the legs was granted.  Subsequently, 
by an August 1995 rating action, the RO found that a brain 
concussion, a skull contusion, and a ruptured right eardrum 
were injuries that were not incurred in the line of duty.  


FINDINGS OF FACT

1.  Injuries that occurred as a result of a March 7, 1948, 
automobile accident were not the result of the veteran's own 
willful misconduct; the injuries were not incurred while the 
veteran was absent without leave or confined under the 
sentence of a civil or military court.  

2.  The record contains no competent evidence associating any 
nervous disorder that the veteran may have to his active 
military duty.  

3.  The record contains no competent evidence associating any 
tinea versicolor that the veteran may have to his active 
military duty.  

4.  The record contains no competent evidence associating any 
bilateral leg disability that the veteran may have to his 
active military duty.  

5.  The record contains no competent evidence associating any 
skin disorder secondary to Agent Orange exposure to the 
veteran's active military duty.  

6.  The record contains no competent evidence associating any 
sinus disorder that the veteran may have to his active 
military duty.  

7.  The record contains no competent evidence associating any 
arthritis that the veteran may have to his active military 
duty.  

8.  The most recent audiometric test results, which were 
obtained during a compensation examination conducted by VA in 
August 1998 correspond to numeric designations no worse than 
I for each ear.  


CONCLUSIONS OF LAW

1.  Injuries sustained as a result of a March 7, 1948, 
automobile accident were incurred in the line of duty.  
38 U.S.C.A. § 105 (West 1991); 38 C.F.R. §§ 3.1, 3.301 
(1999).  

2.  The claim of entitlement to service connection for a 
nervous disorder, tinea versicolor, a bilateral leg 
disability, skin disorder secondary to in-service exposure to 
Agent Orange, a sinus disorder, or arthritis of multiple 
joints is not well grounded.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1116, 1131, 1137, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).  

3.  A compensable disability evaluation for bilateral hearing 
loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.7, § 4.85, Table VI, Table VIa, Table 
VII, and § 4.86 (1999); 38 C.F.R. § 4.85, Table VI, Table 
VIa, Table VII, Code 6100 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Line of Duty

An injury or disease incurred during active military, naval, 
or air service will be deemed to have been incurred in the 
line of duty and not the result of the veteran's own 
misconduct when the person on whose account benefits are 
claimed was, at the time the injury was suffered or disease 
contracted, in active military, naval, or air service, 
whether on active duty or on authorized leave, unless such 
injury or disease was a result of the person's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. 
§ 105(a); 38 C.F.R. §§ 3.1(k), (m), 3.301(a).  The 
requirement for line of duty will not be met if it appears 
that, at the time the injury was suffered or disease 
contracted, the person on whose account benefits are 
claimed:  

(1)  was avoiding duty by deserting the 
service or by absenting himself or 
herself without leave materially 
interfering with the performance of 
military duties; 

(2)  was confined under sentence of 
court-martial involving an unremitted 
dishonorable discharge; or 

(3)  was confined under sentence of a 
civil court for a felony (as determined 
under the laws of the jurisdiction where 
the person was convicted by such court).  

38 U.S.C.A. § 105(b); see 38 C.F.R. § 3.1(m) to the same 
effect.  

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n).  
Willful misconduct involves deliberate or intentional 
wrongdoing with knowledge of, or wanton and reckless 
disregard of, its probable consequences.  38 C.F.R. 
§ 3.1(n)(1).  Mere technical violation of police regulations 
or ordinances will not per se constitute willful misconduct.  
38 C.F.R. § 3.1(n)(2).  Willful misconduct will not be 
determinative unless it is the proximate cause of injury, 
disease, or death.  38 C.F.R. § 3.1(n)(3).  The simple 
drinking of alcoholic beverage is not of itself willful 
misconduct.  The deliberate drinking of a known poisonous 
substance or under conditions which would raise a presumption 
to that effect will be considered willful misconduct.  If, in 
the drinking of a beverage to enjoy its intoxicating effects, 
intoxication results proximately and immediately in 
disability or death, the disability or death will be 
considered the result of the person's willful misconduct.  
38 C.F.R. § 3.301(c) (2).  

At a personal hearing conducted before a hearing officer at 
the RO in April 1997, the veteran testified that, during 
service in 1948, he was a passenger in a vehicle which he 
believed to be owned by, or properly in the possession of, a 
fellow serviceman and that, when the automobile accident 
occurred, his head hit the dashboard of the car.  Hearing 
transcript (T.) at 2-10.  The veteran was unable to recall 
any further details of the 1948 automobile accident.  
T. at 2-5.  According to the veteran's testimony, he had 
consumed alcoholic beverages prior to the accident but was 
unable to remember the exact number of drinks he had.  
T. at 7-9.  

The service medical records which have been obtained and 
associated with the claims folder indicate that, following a 
March 7, 1948, automobile accident, the veteran was 
hospitalized for certain injuries.  On admission, the veteran 
was determined to be "in an alcoholic stupor and unable to 
respond to questions or stimuli."  

Subsequently made diagnoses included, in pertinent part, a 
severe cerebral concussion (which was found to be cured 
approximately one week after the accident), a moderate 
rupture of the right tympanic membrane (which was determined 
to be cured almost two weeks following the accident), a 
laceration (four centimeters in length) in the occipital 
region of the scalp (which was found to be cured 
approximately one-and-a-half weeks after the accident), and 
acute alcoholism/stupor.  According to a record dated almost 
two weeks after the accident, the "old" diagnosis of acute 
alcoholism was changed to a "new" diagnosis of cerebral 
contusion and fractured jaw.  

Also included in the claims folder is a Report of 
Investigation, dated in May 1948.  According to this 
document, on March 7, 1948, the veteran was riding "in a 
drunken condition" in the right seat of a stolen automobile.  
The car was traveling at an excessive rate of speed in rainy 
weather when it crashed into the back of a parked trailer.  
As a result of the crash, the veteran sustained multiple 
injuries, including, in relevant part, a severe cerebral 
concussion, a moderate rupture of his right tympanic 
membrane, and a four-centimeter lacerated wound in the 
occipital region of his scalp.  The report also noted acute 
alcoholism.  The investigating officer found that the 
accident did not occur in the line of duty but was the result 
of the veteran's own misconduct.  

In this case, it appears that the veteran was in a drunken 
state at the time of the March 7, 1948, accident when certain 
injuries were sustained.  Significantly, the relevant 
regulation specifically provides that the simple drinking of 
alcoholic beverage is not of itself willful misconduct and 
that intoxication must proximately and immediately cause 
disability or death for such disability or death to be 
considered the result of the person's willful misconduct.  
38 C.F.R. § 3.301(c)(2).  In the present case, the Board has 
considered all of the pertinent evidence of record and 
concludes that, even if the veteran had consumed enough 
alcohol prior to the March 7, 1948, accident to become 
intoxicated, his actions of drinking alcoholic beverages to 
the point of intoxication were not the proximate and 
immediate cause of the accident.  Rather, the Board finds 
that the proximate and immediate cause of the March 7, 1948, 
accident was the negligent or reckless manner in which the 
automobile was driven.  Whether the veteran was a participant 
in other unlawful activity, such as theft of the vehicle, 
public drunkenness, or disorderly conduct, none of these 
violations of the law or otherwise inappropriate behavior can 
be said to be the proximate cause of his injuries.  While it 
might be argued that his behavior with respect to events 
leading up to the accident was wrong, even known prohibited 
action, none of these acts can be said to amount to an act 
which, but for its occurrence, the accident would not have 
happened.  In short, the veteran's actions, even though they 
may indeed have involved conscious wrongdoing, with wanton 
and reckless disregard of the probable consequences, nothing 
he did, or failed to do, was the proximate cause of his 
injuries.  Since the veteran was not absent without 
authority, and because the injuries did not occur while he 
was confined under sentence of a civil or military court, the 
Board finds that injuries arising out of the March 7, 1948, 
accident were incurred in the line of duty.  See 38 U.S.C.A. 
§ 105(a); 38 C.F.R. §§ 3.1, 3.301.  

II.  Service Connection Claims

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claims are well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim, one that appears to 
be meritorious.  See Murphy, 1 Vet.App. at 81.  An allegation 
that a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  See 38 U.S.C.A. § 5107(a); 
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  
Generally, in order for a claim of service connection to be 
well grounded, there must be proof of present disability.  
Brammer v. Derwinski, 3 Vet.App. 223 (1992); see also 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992) (requiring, 
for a well-grounded claim, competent evidence that a veteran 
currently has the claimed disability).  There must also be 
evidence of incurrence or aggravation of a disease or injury 
in service.  See Caluza v. Brown, 7 Vet.App. 498 (1995).  The 
claimant must also submit medical evidence of a nexus between 
the in-service disease or injury and current disability.  Id.  

Where the issue is factual in nature (e.g., whether an 
incident or injury occurred in service), competent lay 
testimony, including the veteran's testimony, may constitute 
sufficient evidence to establish a well-grounded claim; 
however, if the determinative issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  A lay person 
is not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet.App. 492, 494 (1992).  However, where the issue does 
not require medical expertise, lay testimony may be 
sufficient.  See Layno v. Brown, 6 Vet.App. 465, 469 (1994).  

A.  Nervous Disorder

Throughout the current appeal, the veteran has essentially 
asserted that service connection for a nervous disorder is 
warranted.  He has provided no other arguments in support of 
this contention, other than to maintain that he first began 
to experience problems with his nerves in 1967 during his 
active military duty.  

According to the service medical records, at a periodic 
examination completed in May 1967, the veteran reported that 
he had previously experienced, or was experiencing at that 
time, nervous trouble.  A notation was made on this report 
that the veteran had a nervous condition "possibly due to 
[the] auto accident [in] 1948."  This examination, however, 
demonstrated that the veteran's psychiatric evaluation was 
normal.  On the following day, the veteran expressed desire 
for counseling regarding marital problems.  A notation was 
made in the service medical records that the examiner, who 
knew both the veteran and his wife, felt that they both had 
mild chronic anxiety.  The veteran and his wife were referred 
to the Chaplain's Office for marital counseling.  

In November 1967, the veteran's wife was admitted for 
treatment for acute paranoid schizophrenia.  Approximately 
one week later in December 1967, the veteran sought a refill 
of medication because he felt that he was "entering a 
depression."  A diagnosis of a psychoneurosis was given.  
Approximately one week later, the veteran continued to be 
depressed and upset concerning his wife's situation.  The 
examiner diagnosed acute adult situational reaction.  

An undated service medical record includes a diagnosis of 
acute situational reaction due to the veteran's "great many 
guilt feelings-particularly as his only child . . . blame[d] 
him for . . . [his] wife's illness."  A March 1968 service 
medical record indicates that both the veteran and his wife 
were being treated at the outpatient psychiatric clinic for 
regular two-week appointments.  

At a retirement examination conducted in June 1968, the 
veteran reported that he had previously experienced, or was 
experiencing at that time, nervous trouble.  He cited 
specific treatment between 1966 and 1968 for a nervous 
disorder and related his nervous trouble to his back 
problems.  The examiner who was conducting the retirement 
examination cited the December 1967 psychiatric consultation 
which showed that the veteran had an adult situational 
reaction due to his wife's hospitalization for paranoid 
schizophrenia and that no complications or sequelae were 
shown.  Additionally, the examiner conducting the retirement 
examination determined that the veteran's psychiatric 
evaluation was abnormal and referred the veteran to a 
psychiatric consultation.  

In July 1968, the veteran requested tranquilizers for his 
feelings of being nervous and upset.  A notation was made 
that the veteran had an acute situational reaction to his 
wife's prolonged hospitalization for her schizophrenic 
reaction.  A psychiatric evaluation completed on the veteran 
almost one week later showed no evidence of a psychosis or 
neurosis.  His insight and judgment were found to be 
adequate.  The examiner concluded that no psychiatric disease 
was shown and expressed his opinion that the veteran was 
psychiatrically cleared for retirement.  

The veteran retired from active military duty in November 
1968.  The post-service medical records which have been 
obtained and associated with the claims folder fail to 
reflect complaints of, treatment for, or findings or a 
nervous disorder.  

Although service medical records initially reflect an 
impression of mild chronic anxiety in May 1967 and a 
diagnosis of "a psychoneurosis" in December 1967, 
subsequent psychiatric evaluations provided diagnoses of 
acute adult situational reaction.  Furthermore, while the May 
1967 service medical record indicated that the veteran had a 
nervous condition "possibly due to [the] auto accident [in] 
1948," and the report of the June 1968 retirement 
examination relates his nervous trouble to his back problems, 
the remainder of the service medical records associate a 
nervous condition with marital factors, including his wife's 
psychiatric problems.  

What is significant about the available record is, 
paradoxically, what it does not show.  The claims folder 
contains no competent medical evidence associating any 
nervous disorder that the veteran may now have to his active 
military duty or to any event coincident therewith, such as 
the in-service complaints of nervousness.  Despite the 
in-service episodes, the last psychiatric evaluation, which 
was completed in July 1968, found that the veteran had no 
psychiatric disorder.  The examiner specifically stated in 
the examination report that no psychosis, neurosis, or 
psychiatric disease was shown.  Moreover, the claims folder 
contains no post-service medical records reflecting treatment 
for a diagnosed nervous disability.  

Competent medical evidence of a nexus between current 
disability and the veteran's military service is required for 
a finding of a well-grounded claim.  See Jones v. Brown, 
7 Vet.App. 134 (1994).  Such evidence is lacking in this 
case.  In other words, no one with sufficient expertise has 
provided an opinion that any chronic nervous disorder that 
the veteran may now experience had its onset during service 
or as the product of continued symptoms since service.  
Consequently, the veteran's claim of service connection for a 
nervous disorder is not well grounded.  Caluza, supra.

B.  Tinea Versicolor

Throughout the current appeal, the veteran has asserted that 
service connection for tinea versicolor is warranted.  He has 
provided no other arguments in support of this contention, 
other than to maintain that he first incurred this disorder 
in 1948 during his active military duty.  

According to the service medical records, in January 1947, 
the veteran was treated for bilateral epidermophytosis.  In 
June 1955, he received treatment for onychomycosis with 
associated pain.  He was referred to the surgical clinic for 
removal of the nail.  Thereafter, in February 1962, the 
veteran sought treatment for a rash.  He canceled a 
following-up appointment scheduled one week later but, on the 
following day, returned to report that he had papular 
eruptions which were not responding to medication.  He was 
referred to the dermatology clinic.  A report from the 
dermatology clinic, which was dated on the following day, 
includes the impression of extensive papula pityroid rosea.  

A November 1964 in-service examination demonstrated the 
presence of a two-centimeter subcutaneous cyst on the volar 
aspect of the veteran's right forearm.  The examining 
physician recommended that the veteran undergo an excision of 
this cyst.  A record dated in the following month noted the 
presence of an asymptomatic lipoma on his right forearm.  
Surgery was not found to be necessary at that time.  At the 
May 1967 periodic examination, the veteran reported that he 
had at that time, or had previously experienced, skin 
diseases and a "tumor, growth, cyst, [or] cancer."  
Although the examiner concluded that the veteran's skin and 
lymphatics were normal at that time, the examiner also noted 
that the veteran had a rash on his neck and arms and that he 
had a growth on his right forearm.  

At the June 1968 retirement examination, the veteran reported 
that he was having at that time, or had previously had, skin 
diseases as well as a cyst.  The examiner who was completing 
this evaluation noted in the examination report that the 
veteran's reference to skin disease referred to an episode of 
tinea versicolor in 1948 and pityriasis rosea in 1962 and 
that his reference to a tumor referred to a subcutaneous 
growth on his right forearm, which was "probably" a lipoma.  
The examiner cited no complications or sequelae of these 
prior episodes.  

No post-service medical records have been obtained and 
associated with the claims folder which reflect complaints 
of, treatment for, or findings of, tinea versicolor.  

The Board acknowledges the in-service episodes of treatment, 
or examination, of bilateral epidermophytosis in January 
1947, onychomycosis with associated pain in June 1955, 
extensive papula pityroid rosea in February 1962, lipoma on 
his right forearm in December 1964, and a growth on his right 
forearm as well as a rash on his neck and arms in May 1967.  
What is significant about the available record is, 
paradoxically, what it does not show.  The claims folder 
contains no competent medical evidence associating any tinea 
versicolor that the veteran may have to his active military 
duty or to any event coincident therewith.  Importantly, the 
June 1968 retirement examination demonstrated no 
complications or sequelae of the previous in-service episodes 
of dermatological treatment.  Moreover, the claims folder 
contains no post-service medical records reflecting treatment 
for tinea versicolor.  

Competent medical evidence of a nexus between current 
disability and the veteran's military service is required for 
a finding of a well-grounded claim.  See Jones v. Brown, 
7 Vet.App. 134 (1994).  Such evidence is lacking in this 
case.  In other words, no one with sufficient expertise has 
provided an opinion that any tinea versicolor that the 
veteran may now experience had its onset during service or as 
the product of continued symptoms since service.  
Consequently, the veteran's claim of service connection for 
tinea versicolor is not well grounded.  Caluza, supra.

C.  Bilateral Leg Disability

Throughout the current appeal, the veteran has asserted that 
service connection for a bilateral leg disability is 
warranted.  He has provided no other arguments in support of 
this contention, other than to maintain that he first began 
to experience a bilateral leg disorder in 1950 during his 
active military duty.  

According to the service medical records, in June 1956, the 
veteran was hospitalized with a history of intermittent back 
pain for eight years as well as pain in both of his legs.  
The final diagnosis was lumbar nucleus pulposus herniation.  
Thereafter, in June 1960, the veteran sought treatment for 
complaints of pain in the area of his sacroiliac joint which 
radiated down the back of his left leg.  Following a physical 
examination, the examiner provided the impression of possible 
ruptured disc.  In October 1963, the veteran complained of a 
15-year history of low back pain with radiation down his left 
leg.  Following a physical examination, the examiner, who 
noted that the veteran had a "vast knowledge of medical 
terms," provided an impression of low back strain versus 
malingering.  In June 1968, the veteran was further evaluated 
due to his history of lumbar pain with intermittent radiation 
to his right or left leg sine 1950.  X-rays revealed a 
spondylolysis and spondylolisthesis of L4 and L5 (Grade I).  

At the June 1968 retirement examination, the veteran reported 
having pain in his lumbar area which variably radiated down 
both of his legs.  The examiner noted that past diagnoses 
included spondylolisthesis, herniated nucleus pulposus, and 
possible malingering.  However, the examiner specifically 
stated that the retirement evaluation had demonstrated that 
the veteran's lower extremities were normal.  

At a September 1968 Medical Board evaluation, the veteran 
reported that, when his low back pain radiated, the pain went 
down the posterior thighs to above the knee and primarily 
into the buttocks, but no farther.  The veteran also 
described occasional numbness on the lateral borders of both 
of his feet.  X-rays showed a bilateral pars interarticularis 
defect at the L5-S1 junction with no spondylolisthesis noted.  
The examiner diagnosed spondylolysis and intermittent attacks 
of low back pain secondary to the first diagnosis.  The 
veteran's low back disability was also described as 
dissolution of a vertebra.  

According to the post-service medical records which have been 
obtained and associated with the claims folder, in March 
1989, the veteran described low back pain as well as lower 
extremity cramps.  The examiner assessed spondylolisthesis at 
L5-S1 as well as disc compression.  In May 1989, the veteran 
complained of cramping in his right foot and calf as well as 
pain in his tailbone radiating down his right leg.  The 
examiner assessed low back pain (and recommended ruling out 
degenerative joint disease) as well as calf pain (and again 
recommended ruling out degenerative joint disease).  In June 
1989, the veteran reported having cramps in his right leg and 
foot.  Two months later, he complained of right leg pain and 
numbness.  The examiner concluded that electromyograph (EMG) 
testing suggested mild radiculopathy on the right involving 
roots by L4, L5, and S1 (with most involvement being located 
at L5).  

September 1989 medical records provide an assessment of low 
back pain with demonstrable disc compression at L5 and 
radiculopathy by EMG.  The examiner expressed his opinion 
that the veteran's symptoms of "leg cramps" were 
"prob[ably] . . . secondary to this."  

In February 1990, the assessment of low back pain with leg 
cramps (primarily in the calf area of the veteran's right 
lower extremity).  A vascular surgical examination completed 
to evaluate the veteran's leg cramps showed normal blood 
flows.  

In April 1990, the veteran's history of low back pain with 
known L4-5 radiculopathy was noted.  The examiner assessed 
"low back pain and shoulder pain, probable mild diffuse 
degenerative arthritis."  

In August 1990, the veteran described back pain, right leg 
pain, and numbness and tingling in his right leg and foot.  
Later that month, the veteran stated that his leg cramps 
occurred at night and were not associated with his low back 
pain.  The treatment report included the examiner's comment 
that no clinical radiculopathy was shown at present.  

In October 1990, the veteran described continued lower 
extremity cramping which he explained was primarily 
nocturnal.  He also complained of right foot and leg pain 
which was worse with driving and prolonged sitting.  The 
examiner assessed low back pain and lower extremity cramps 
which he explained was an unusual combination of symptoms.  
Additionally, the examiner noted that EMG testing had shown 
mild right lumbar radiculopathy but that the veteran's 
overall symptoms were worsening.  

In August 1993, the veteran described back pain and denied 
numbness or weakness in his leg except after prolonged 
sitting.  The examiner assessed mechanical back pain.  In 
September 1993, the veteran was treated for mechanical back 
pain.  Although he denied experiencing radiation into his 
legs, he did describe occasional numbness in his right leg.  
The examiner assessed mechanical back pain and recommended 
ruling out radicular symptoms.  In November 1993, mechanical 
back pain with right leg pain was assessed.  

In April 1994, the veteran sought treatment for complaints of 
back and leg pain.  The examiner recommended ruling out 
radicular back pain.  In May 1994, the veteran complained of 
low back pain with continued radiating pain.  The examiner 
assessed radicular back pain (L4).  A notation dated in the 
following month indicates that the veteran was referred to 
the neurosurgery clinic for his complaints of cramps.  An EMG 
completed in August 1994 provided findings which were 
consistent with a chronic right L4 radiculopathy.  

At a January 1995 neurosurgery evaluation, the veteran 
complained of a predominant symptom of cramping of his right 
leg followed by numbness in his extremity.  He reported that 
he had been followed for many years with this problem.  
Following a physical examination, the examiner expressed his 
opinion that the veteran's symptoms at that time were not 
severe enough to warrant a decompression and fusion 
operation.  The examiner did not diagnose a lower extremity 
disability.  At a follow-up treatment session conducted four 
months later, the veteran continued to complain of cramps 
down the right leg.  The examiner recommended that, because 
the veteran seemed to be doing quite well, he not have any 
surgical treatment for his spondylolisthesis.  The veteran 
was instructed to return in one year.  

At a VA spine examination conducted in August 1998, the 
veteran reported that his back pain had begun to radiate into 
his right thigh several years ago and that neither his back 
pain nor his thigh pain was constant.  The examiner diagnosed 
two low back disabilities, including degenerative arthritis 
of the lumbosacral spine with degenerative disc disease at 
L4-L5 as well as Grade I spondylolisthesis of L4 on L5, but 
did not diagnose a disability of either of the veteran's 
lower extremities.  

The Board acknowledges the numerous in-service and 
post-service episodes of treatment for complaints of lower 
extremity pain, cramps, numbness, and tingling.  However, the 
file contains no competent medical evidence associating any 
bilateral leg disability that the veteran may have to his 
active military duty or to any event coincident therewith.  
Importantly, the relevant and competent evidence of record 
demonstrates that the veteran's leg complaints are associated 
with a diagnosed low back disability, not a diagnosed leg 
disability.  (The veteran's service-connected lumbosacral 
strain with numbness and tingling of the legs is currently 
evaluated as 20 percent disabling.)  Furthermore, a February 
1990 medical report indicates that a vascular surgical 
examination completed to evaluate the veteran's leg cramps 
showed normal blood flows.  

Competent medical evidence of a nexus between current 
disability and the veteran's military service is required for 
a finding of a well-grounded claim.  See Jones v. Brown, 
7 Vet.App. 134 (1994).  Such evidence is lacking in this 
case.  In other words, no one with sufficient expertise has 
provided an opinion that any bilateral leg disability that 
the veteran may experience had its onset during service or as 
the product of continued symptoms since service.  (Current 
leg symptomatology has been associated with the veteran's 
service-connected low back disability, but no leg disability 
independent of the back disability has been diagnosed.)  
Consequently, the veteran's claim of service connection for a 
bilateral leg disability is not well grounded.  Caluza, 
supra.

D.  Skin Disorder Secondary to Agent Orange Exposure

As the Board has previously discussed in this decision, the 
service medical records indicate that the veteran was treated 
for bilateral epidermophytosis in January 1947.  
Subsequently, in June 1955, he received treatment for 
onychomycosis with associated pain.  He was referred to the 
surgical clinic for removal of the nail.  Thereafter, in 
February 1962, the veteran sought treatment for a rash.  He 
canceled a following-up appointment scheduled one week later.  
However, on the following day, he returned to report that he 
had papular eruptions which were not responding to 
medication.  He was referred to the dermatology clinic.  A 
report from the dermatology clinic, which was dated on the 
following day, includes the impression of extensive papula 
pityroid rosea.  No lymphadenopathy was shown.  

A November 1964 in-service examination demonstrated the 
presence of a two-centimeter subcutaneous cyst on the volar 
aspect of the veteran's right forearm.  The examining 
physician recommended that the veteran undergo an excision of 
this cyst.  In the following month, the veteran was found to 
have an asymptomatic lipoma on his right forearm.  Surgery 
was not found to be necessary at that time.  

At the May 1967 periodic examination, the veteran reported 
that he had at that time, or had previously experienced, skin 
diseases and a "tumor, growth, cyst, [or] cancer."  
Although the examiner concluded that the veteran's skin and 
lymphatics were normal at that time, the examiner also noted 
that the veteran had a rash on his neck and arms as well as a 
growth on his right forearm.  

At the June 1968 retirement examination, the veteran reported 
that he was having at that time, or had previously had, skin 
diseases as well as a cyst.  The examiner who completed this 
evaluation noted in the examination report that the veteran's 
reference to skin disease referred to an episode of tinea 
versicolor in 1948 and pityriasis rosea in 1962 and that his 
reference to a tumor referred to a subcutaneous growth on his 
right forearm, which was probably a lipoma.  The examiner 
cited no complications or sequelae of these prior episodes.  

No post-service medical records have been obtained and 
associated with the claims folder which reflect complaints 
of, treatment for, or findings of, a skin disorder due to 
Agent Orange exposure.  

With regard to herbicide exposure (including Agent Orange), 
VA laws and regulations provide that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, and has a disease listed at 
38 C.F.R. § 3.309(e), shall be presumed to have been exposed 
to an herbicide agent, unless there is affirmative evidence 
to the contrary.  38 U.S.C.A. § 1116(a)(3) (West Supp. 1999); 
38 C.F.R. § 3.307(a)(6)(iii) (1999).  The last date on which 
such a veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. 
§ 3.307(a)(6)(iii) (1999).  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  Id.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, the following diseases shall be 
service-connected if the requirements of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. 
§ 1113 and 38 C.F.R. § 3.307(d) are also satisfied:  
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (1999).  The 
diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii) (1999).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).  
Nevertheless, the United States Court of Appeals for the 
Federal Circuit has held that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), does not preclude a claimant from 
establishing service connection with proof of direct 
causation, a task "which includes the difficult burden of 
tracing causation to a condition or event during service."  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Board acknowledges the in-service episodes of treatment, 
or examination, of bilateral epidermophytosis in January 
1947, onychomycosis with associated pain in June 1955, 
extensive papula pityroid rosea in February 1962, lipoma on 
his right forearm in December 1964, and a growth on his right 
forearm as well as a rash on his neck and arms in May 1967.  
However, the claims folder contains no competent medical 
evidence associating any skin disorder that the veteran may 
have to in-service exposure to Agent Orange.  Importantly, 
the May 1967 periodic examination specifically demonstrated 
that the veteran's skin and lymphatics were normal at that 
time.  The June 1968 retirement examination did not refute 
this finding.  Moreover, the claims folder contains 
absolutely no post-service medical records reflecting 
treatment for such a skin disorder.  

Competent medical evidence of a nexus between current 
disability and the veteran's military service is required for 
a finding of a well-grounded claim.  See Jones v. Brown, 
7 Vet.App. 134 (1994).  Such evidence is lacking in this 
case.  In other words, no one with sufficient expertise has 
provided an opinion that any skin disorder that the veteran 
may experience is related to in-service exposure to Agent 
Orange.  Additionally, with respect to application of 
38 C.F.R. §§ 3.307, 3.309, no competent evidence has been 
presented to show that the veteran has one of the listed skin 
diseases for which a presumption applies.  Consequently, the 
veteran's claim of service connection for a skin disorder due 
to Agent Orange exposure is not well grounded.  Caluza, 
supra.  


E.  Sinus Disorder

Throughout the current appeal, the veteran has essentially 
asserted that service connection for a sinus disorder is 
warranted.  He has provided no other arguments in support of 
this contention, other than to maintain that he first began 
to experience sinus problems in 1968 during his active 
military duty.  

According to the service medical records, the January 1949 
separation examination demonstrated that the veteran had a 
posteriorly deviated septum with 10 percent obstruction.  The 
remainder of the service medical records are negative for 
complaints of, treatment for, or findings of, a sinus 
disorder.  At the June 1968 retirement examination, the 
veteran specifically denied ever having experienced ear, 
nose, or throat trouble.  

The Board acknowledges the in-service finding (at the January 
1949 separation examination) of a posteriorly deviated septum 
with 10 percent obstruction.  Nevertheless, the claims folder 
contains no competent medical evidence associating any sinus 
disorder that the veteran may now have to his active military 
duty or to any event coincident therewith.  Importantly, 
neither the veteran's service records nor the post-service 
treatment records shows that the veteran has a sinus 
disorder.  

As discussed above, competent medical evidence of a nexus 
between current disability and the veteran's military service 
is required for a finding of a well-grounded claim.  See 
Jones v. Brown, 7 Vet.App. 134 (1994).  Such evidence is 
lacking in this case.  In other words, no one with sufficient 
expertise has provided an opinion that any sinus disorder 
that the veteran may now experience had its onset during 
service or as the product of continued symptoms since 
service.  Consequently, the veteran's claim of service 
connection for a sinus disorder is not well grounded.  
Caluza, supra.


F.  Arthritis Of Multiple Joints

According to the service medical records, in August 1957, the 
veteran sought treatment for complaints of slightly 
progressive neck pain.  Arthritis is not shown as a diagnosed 
entity during service.  In fact, at the June 1968 retirement 
examination, the veteran specifically denied ever having 
experienced swollen or painful joints.  Furthermore, this 
evaluation failed to provide any evidence of arthritis of any 
joint.  

An April 1990 examination showed minimal crepitus in the 
veteran's right shoulder joint on full abduction (which 
involved either the joint or the tendon).  The examiner 
assessed "low back pain and shoulder pain, probable mild 
diffuse degenerative arthritis."  No additional post-service 
medical records have been obtained and associated with the 
claims folder which reflect complaints of, treatment for, or 
findings of, arthritis.  

The Board acknowledges the in-service complaint in August 
1957 of slightly progressive neck pain.  However, no 
competent medical evidence associating any joint arthritis 
that the veteran may have to his active military duty or to 
any event coincident therewith has been presented.  Although 
the veteran's shoulder pain as shown in 1990 was suspected to 
represent "probable mild diffuse degenerative arthritis," 
no competent evidence has been received which associates any 
such disability with the veteran's active military duty or 
any event coincident therewith.  As with previously discussed 
claims of service connection, absent the presentation of 
competent evidence linking currently shown arthritis to 
military service, his claim may not be considered well 
grounded.  Caluza, supra.  Additionally, since no evidence 
has been presented to show that arthritis was diagnosed 
within a year of the veteran's separation from service, the 
veteran is not aided by the presumption of 38 C.F.R. § 3.307 
(1999).  

III.  Bilateral Hearing Loss

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1999).  Because the veteran has appealed from an 
initial award, consideration will be given to whether a 
compensable rating was warranted for any period of time 
during the pendency of his claim.  Fenderson v. West, 
12 Vet.App. 119 (1999).  

Before specifically addressing the question of the propriety 
of the noncompensable rating assigned to the 
service-connected bilateral hearing loss, the Board 
acknowledges that the schedular criteria by which 
audiological disabilities are rated changed during the 
pendency of the veteran's appeal.  See 64 Fed. Reg. 25209 
(May 11, 1999) (effective June 10, 1999) codified at 
38 C.F.R. §§ 4.85, 4.86 (1999).  Therefore, adjudication of a 
claim regarding the initial noncompensable evaluation 
assigned for the service-connected bilateral hearing loss 
must also include consideration of both the old and the new 
criteria.  Karnas v. Derwinski, 1 Vet.App. 308 (1991).  This 
rule of adjudication requires that the criteria most 
favorable to the veteran's claim be used.  Id.  

According to the criteria in effect prior to June 10, 1999, 
evaluations of defective hearing ranged from noncompensable 
to 100 percent based on the organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  See Lendenmann v. Principi, 3 Vet.App. 345, 349 
(1992) (defective hearing is rated on the basis of a mere 
mechanical application of the rating criteria).  The 
provisions of 38 C.F.R. § 4.85 (1998) established eleven 
auditory acuity levels from I to XI.  Tables VI and VII as 
set forth in § 4.85 were used to calculate the rating to be 
assigned.  In instances where, because of language 
difficulties, the Chief of the Audiology Clinic certifies 
that the use of both puretone averages and speech 
discrimination scores was inappropriate, Table VIa was to be 
used to assign a rating based on puretone averages.  38 
C.F.R. § 4.85(c) (1998).

While the new schedular requirements have essentially not 
changed this mechanical application of the rating criteria 
for defective hearing, the new instructions have added 
guidance for cases which involve exceptional patterns of 
hearing impairment.  In particular, the new schedular 
criteria stipulates that, when the puretone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a) (1999).  Additionally, when 
the puretone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b) (1999).  

Because the Board must consider whether the veteran would 
qualify for a compensable rating under either set of criteria 
(the new and the old), Karnas, supra, consideration under the 
old criteria will be undertaken first.  In the present case, 
the veteran's bilateral hearing loss is currently evaluated 
as noncompensably disabling.  

The results of an August 1998 VA audiological examination 
reveal that the veteran has normal to moderate sensorineural 
hearing loss in both of his ears.  Specifically, the 
audiometric testing conducted at this examination revealed 
puretone thresholds of 20, 30, 30, and 40 decibels in his 
right ear, and 30, 50, 50, and 60 decibels in his left ear at 
1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  The 
average of these thresholds was 30 for the veteran's right 
ear and 48 for his left ear.  Additionally, the veteran had 
speech discrimination scores of 98 percent correct in his 
right ear and 94 percent correct in his left ear.  Applying 
38 C.F.R. § 4.85, Table VI (1998) to these results, the 
veteran has a numeric designation of I for his right ear and 
I for his left ear.  Application of 38 C.F.R. § 4.85, 
Table VII (1998) does not result in findings that warrant a 
compensable rating for the veteran's service-connected 
bilateral hearing loss.  (The claims folder contains no 
additional post-service medical records which reflect 
treatment for, or examination of, hearing loss.)  

Because a compensable disability evaluation for the veteran's 
service-connected bilateral hearing loss is not warranted 
under the rating criteria in effect prior to June 10, 1999, 
the Board must also consider the application of the new 
rating criteria.  In this regard, the Board reiterates that, 
while the new requirements have essentially not changed the 
mechanical application of the rating criteria for defective 
hearing, the new instructions have added guidance for cases 
which involve exceptional patterns of hearing impairment.  
See 38 C.F.R. § 4.85, Table VI, Table VIa, Table VII and 
§ 4.86 (1999).  Significantly, however, the August 1998 VA 
audiological examination does not provide findings that the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more or 
that the puretone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz.  
Consequently, a determination by the rating specialist of the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa (whichever results in the higher 
numeral) is not appropriate.  See 38 C.F.R. § 4.86 (1999).  

The Board concludes, therefore, that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
compensable disability evaluation for his service-connected 
bilateral hearing loss.  In addition, the Board concludes, 
for the reasons set out above, that a compensable rating for 
the veteran's bilateral hearing loss is not warranted at any 
time during the current appeal.  See Fenderson, supra.  


ORDER

Injuries sustained as a result of a March 7, 1948, automobile 
accident were incurred in the line of duty; to this extent, 
the appeal is granted.  

Service connection for a nervous disorder, tinea versicolor, 
a bilateral leg disability, a skin disorder secondary to 
Agent Orange exposure, a sinus disorder, or arthritis of 
multiple joints is denied.  

A compensable disability rating for bilateral hearing loss is 
denied.  

	(CONTINUED ON NEXT PAGE)


REMAND

Because the Board has found that injuries that the veteran 
sustained as a result of the March 1948 automobile accident 
were incurred in the line of duty, the issue of entitlement 
to service connection for residuals of these injuries, if 
any, must be adjudicated.  In this regard, the Board notes 
that, as discussed earlier in this decision, the service 
medical records which have been obtained and associated with 
the claims folder reflect hospitalization from March to April 
1948 for injuries sustained in the March 7, 1948 automobile 
accident.  According to these medical reports, diagnoses 
included, in pertinent part, a severe cerebral concussion 
(which was found to be cured approximately one week after the 
accident), a moderate rupture of the right tympanic membrane 
(which was determined to be cured almost two weeks following 
the accident), and a lacerated wound (four centimeters in 
length) in the occipital region of the scalp (which was found 
to be cured approximately one-and-a-half weeks after the 
accident).  Additionally, the Board notes that x-rays taken 
just two days after the accident as well as in the following 
month failed to reveal any evidence of a skull fracture or 
other pathology.  

The remainder of the service medical records are negative for 
complaints of, treatment for, or findings of residuals of 
injuries to the veteran's brain, skull, or eardrum.  An 
in-service examination conducted in January 1949 indicated 
that the veteran had a normal recovery for a fracture of his 
lower jaw in 1948.  The veteran denied all other diseases, 
injuries, and operations.  

A subsequent in-service examination completed in October 1952 
showed the presence of a scar near the veteran's right ear.  
In the report of this evaluation, the physician noted that 
the veteran had sustained multiple injuries in a 1948 
automobile accident and that all injuries had healed without 
complications or sequelae.  A December 1952 examination also 
noted the presence of a small scar on the veteran's right 
eardrum which was not considered disabling.  A report of a 
November 1958 examination indicates that the veteran had a 
ruptured "left" tympanic membrane in 1948 with no 
complications or sequelae.  Other than gonorrhea, lower back 
problems, and fractured ribs, the veteran denied "all 
else."  

At an in-service examination completed in November 1964, the 
examiner noted that, as a result of the 1948 automobile 
accident, the veteran sustained (in pertinent part) a skull 
contusion and ruptured right eardrum; that he was unconscious 
for approximately one week; and that he had no complications 
or sequelae.  No other significant medical or surgical 
history was found.  The examination revealed that the 
veteran's head and eardrums were normal.  

Subsequently, at a May 1967 examination, the veteran reported 
that he had a history of a head injury but denied ever having 
experienced loss of memory or amnesia.  The report of this 
evaluation noted that the veteran's medical history was 
significant (in relevant part) for a ruptured right eardrum 
in 1948 after an automobile accident, for a skull contusion 
following an automobile accident, and for a state of 
unconsciousness for one week in 1948 after the car accident.  
The veteran denied other significant medical or surgical 
history.  

At the retirement examination conducted in June 1968, the 
veteran reported that he had a history of a head injury and 
that he had experienced memory loss or amnesia, as well as 
periods of unconsciousness.  According to the report of this 
evaluation, the veteran's amnesia referred to a brain 
concussion and an unconsciousness state for one week 
following the 1948 accident.  No complications or sequelae 
were found.  A skull contusion due to the 1948 automobile 
accident as well as an unconscious and semi-conscious state 
for one week following the accident were also noted.  No 
sequelae were shown.  Also, a ruptured right eardrum in 
"1958" was noted, but an evaluation was negative in that no 
complications or sequelae were found.  

Additionally, the post-service medical records show that, in 
September 1989, the veteran was considered status-post a 
cerebrovascular accident (CVA) in 1982 (which caused speech 
and memory impediment or weakness).  In February 1990, the 
veteran was found to have no recurrent neurological events 
since the 1982 CVA, which had totally resolved.  

In October 1990, the veteran's 1982 CVA was described as 
nonrecurrent.  At a January 1995 neurological evaluation, the 
examiner noted that the veteran had a history of a stroke in 
1982 which was manifested by aphasia and memory difficulties 
that had completely resolved since then.  Subsequently, at an 
August 1998 VA audiological examination, the veteran reported 
that he had previously sustained a ruptured eardrum 
("probably the right ear") which resulted in a 20 decibel 
loss "at that time."  He denied any middle ear pathology 
since then.  

The evidence described above raises a question as to what, if 
any, residual disability the veteran experiences as a result 
of the 1948 automobile accident.  The salient point to be 
made in this regard is that the RO must be given opportunity 
to adjudicate the service connection question in the first 
instance.  Therefore, now that the line of duty determination 
has been resolved in the veteran's favor, the RO should take 
action as to the claim of service connection for residual 
disability.  

Turning to the veteran's service-connected low back 
disability, the Board finds that further evidentiary 
development is required.  A review of the claims folder 
indicates that, between March 1989 and October 1990 and from 
August 1993 to January 1995, the veteran received periodic 
treatment for complaints of low back pain.  The claims folder 
contains no more recent records of low back treatment, except 
for the report of the VA spine examination which was 
conducted in August 1998.  

According to the report of this VA spine evaluation, the 
veteran stated that he seeks treatment for his low back 
"every once in a while" and that he was previously given an 
elastic back support which he does not wear much (and was not 
wearing at the time of the examination).  The veteran also 
explained that his back pain was not constant and was less 
than his right thigh pain.  Physical examination demonstrated 
back pain at the site of L5, tenderness to deep pressure over 
the right side of the sacroiliac joint, no muscle spasm, 
absent ankle jerk on the right, ankle jerk on the left of 1+, 
no areas of hypalgesia, weaker right big toe extension than 
the left, and straight leg raising to 90 degrees which was 
negative bilaterally.  The veteran had the following ranges 
of motion:  flexion to over 90 degrees (with mild back 
discomfort), extension to 20 degrees (with some moderate 
pain), right and left lateral bending to 20 degrees (with 
mild discomfort), and rotation from one to 35 degrees to the 
right and left (with some discomfort).  Additionally, the 
examiner noted that the veteran, who did not "complain of 
real pain on any of these maneuvers," could "nearly" touch 
the floor.  

X-rays taken of the veteran's lumbosacral spine showed 
degenerative disc disease at L4-5, degenerative changes of a 
few lower facet joints bilaterally, grade I spondylolisthesis 
of L4 on L5, and a high possibility of spondylolysis of L4.  

As already noted, the veteran has received only periodic 
outpatient treatment for his service-connected low back 
disability since 1989 and, in fact, has not received 
treatment for this service-connected disorder since January 
1995.  Furthermore, he has recently admitted that his low 
back pain is not constant and does not require medication.  
Moreover, at the most recent VA examination, which was 
conducted in August 1998, the examiner noted that the 
veteran, who did not "complain of real pain on any of these 
maneuvers," could "nearly" touch the floor.  Importantly, 
however, the evidence of record includes the veteran's 
repeated complaints of low back pain.  Additionally, the 
August 1998 VA examination demonstrated tenderness to deep 
pressure over the right side of the sacroiliac joint, some 
limitation of motion, as well as some pain and discomfort on 
the ranges of motion.  

With respect to problems such as pain, the United States 
Court of Appeals for Veterans Claims (Court) has stressed 
that, in evaluating disabilities of the joints, VA has a duty 
to determine whether the joint in question exhibits weakened 
movement, excess fatigability, or incoordination, and whether 
pain could significantly limit functional ability during 
flare-ups or when the joint is used repeatedly over a period 
of time.  See DeLuca v. Brown, 8 Vet.App. 202 (1995); 
38 C.F.R. §§ 4.40, 4.45 (1999).  The Court has indicated that 
these determinations should be made by an examiner and should 
be portrayed by the examiner in terms of the additional loss 
in range of motion due to these factors (i.e., in addition to 
any actual loss in range of motion noted upon clinical 
evaluation).  In order to obtain evidence sufficient to rate 
the veteran's service-connected lumbosacral strain with 
numbness and tingling of the legs in this manner, further 
development is required in the form of another VA 
examination.  

For these reasons, the veteran's case is REMANDED to the RO 
for the following development:  

1.  The veteran should be given an 
opportunity to further supplement the 
record on appeal.  Specifically, he 
should be asked about records of any 
treatment for his service-connected 
lumbosacral strain with numbness and 
tingling of the legs in recent years.  
The RO should assist the veteran in 
accordance with 38 C.F.R. § 3.159 (1999).

2.  The veteran should also be afforded a 
VA orthopedic examination to determine 
the extent of his service-connected 
lumbosacral strain with numbness and 
tingling of the legs.  The claims folder, 
and a copy of this remand, should be made 
available to the examiner.  The examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings.  The examiner must include the 
active and passive ranges of motion of 
the veteran's lumbar spine (including a 
description of the normal ranges of 
motion of the lumbar spine).  All 
functional losses found to be due to the 
service-connected low back disability 
(and any associated problems), including 
any pain, weakness, or additional 
difficulties during flare-ups, should be 
equated to range of motion lost beyond 
that demonstrated clinically.  

3. After the development requested above 
has been completed, the RO should 
adjudicate the issues of entitlement to 
service connection for residuals injuries 
sustained in the March 1948 accident and 
should re-adjudicate the issue of 
entitlement to a disability evaluation 
greater than 20 percent for lumbosacral 
strain with numbness and tingling of the 
legs.  Any development of the service 
connection claim deemed necessary should 
be undertaken.  If any benefit sought 
remains denied, a supplemental statement 
of the case should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required by the 
veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Booth v. Brown, 8 Vet.App. 109 (1995); Quarles 
v. Derwinski, 3 Vet.App. 129, 141 (1992); Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this remand is 
to comply with governing adjudicative procedures and to 
obtain clarifying evidence.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
these remanded issues.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 


